                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                               WINCHESTER DIVISION

  DIVERSE MEDICAL MANAGEMENT, INC.;             )
  AZZAM MEDICAL SERVICES, LLC,                  )
                                                )
        Plaintiffs,                             )
                                                )
  v.                                            )               Case No: 19-CV-00046
                                                )
  PLATINUM GROUP USA, INC.;                     )
  AMER RUSTOM;                                  )
  THE THIRD FRIDAY TOTAL RETURN FUND, L.P.; )
  MICHAEL LEWITT;                               )
  AMERICORE HEALTH, LLC; GRANT WHITE; AND )
  JAMES B. BIDEN,                               )
                                                )
        Defendants.                             )
  _____________________________________________ )
                                                )
  PLATINUM GROUP USA, INC.;                     )
  THE THIRD FRIDAY TOTAL RETURN FUND., L.P., )
                                                )
        Counterclaim Plaintiffs,                )
                                                )
  v.                                            )
                                                )
  DIVERSE MEDICAL MANAGEMENT, INC.;             )
  MICHAEL FREY;                                 )
  NATALIE FREY; AND                             )
  MOHANNAD AZZAM,                               )
                                                )
        Counterclaim Defendants.                )


                NOTICE OF WITHDRAWAL AS COUNSEL OF RECORD

        Attorneys Scott Hickman and Webb Campbell of the law firm Sherrard Roe Voigt &

 Harbison, PLC, pursuant to the Local Rule 83.4(f), file this Notice of Withdraw as Counsel of

 Record for Defendants Platinum Group USA, Inc., James Biden, and Amer Rustom, and state as

 follows:




                                     1
Case 4:19-cv-00046-CLC-CHS Document 59 Filed 11/15/19 Page 1 of 3 PageID #: 773
        1.     Mr. Campbell previously filed a motion for leave to appear pro hac vice as counsel

 of record for Defendants Platinum Group USA, Inc., James Biden, and Amer Rustom. The Court

 granted this motion for pro hac vice admission on August 15, 2019.

        2.     On October 30, 2019, Movants informed Defendants Platinum Group USA, Inc.,

 James Biden, Amer Rustom in writing of their withdrawal from representing them consistent with

 the terms of their contractual engagement and one or more subsections of Tenn. RPC 1.16 (b).

        3.     Defendants Platinum Group USA, Inc., James Biden, and Amer Rustom are

 represented by other counsel of record, namely George R. Mesires, Yasmin N. Best and Joan A.

 Akalaonu of Faegre Baker Daniels LLP, satisfying the requirements of Local Rule 83.4.


 Dated November 15, 2019

                                            Respectfully submitted,


                                            By: /s/ Scott Hickman

                                            SHERRARD ROE VOIGT & HARBISON, PLC
                                            Scott Hickman (BPR No. 017407)
                                            Webb Campbell (BPR No. 011238)
                                            (Admitted Pro Hac Vice)
                                            150 3rd Ave. South, Suite 1100
                                            Nashville, TN 37201
                                            T: (615) 742-4200
                                            F: (615) 742-4539
                                            SHickman@srvhlaw.com
                                            WCampbell@srvhlaw.com




                                     2
Case 4:19-cv-00046-CLC-CHS Document 59 Filed 11/15/19 Page 2 of 3 PageID #: 774
                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true copy of the foregoing Unopposed Motion to
 Withdraw as Counsel was served upon undersigned counsel by the Court’s CM/ECF filing system
 on the 15th day of November, 2019.

         Robert A. Peal                                 Jared A. Cox
         Mark W. Lenihan                                Aaron W. Marcus
         SIMS|FUNK, PLC                                 BINGHAM GREENEBAUM DOLL LLP
         3322 West End Avenue, Suite #200               3500 PNC Tower
         Nashville, TN 37203                            101 South Fifth Street
         (615) 292-9335                                 Louisville, KY 40202
         rpeal@simsfunk.com                             jcox@bgdlegal.com
         mlenihan@simsfunk.com                          jcox@bgdlegal.com

         Counsel for Diverse Medical                    Counsel for Americore
           Management, Inc. and Azzam                     Health, LL and Grant White
           Medical Services, LLC

         George R. Mesires                              David R. Smith
         Joan A. Akalaonu                               LAW OFFICE OF DAVID RANDOLPH
         FAEGRE BAKER DANIELS LLP                         SMITH AND ASSOCIATES
         311 South Wacker Drive, Ste. 4300              1913 21st Avenue South
         Chicago, IL 60606                              Nashville, TN 37212
         George.mesires@faegrebd.com                    drs@drslawfirm.com
         joan.akalaonu@faegrebd.com
                                                        Counsel for The Third Friday Total
         Yasmin N. Best                                 Return Fund, L.P. and Michael Lewitt
         FAEGRE BAKER DANIELS LLP
         11766 Wilshire Blvd., Ste. 750
         Los Angeles, CA 90025

         Counsel for Platinum Group USA,
         Inc., James Biden and Amer Rustom




                                             /s/ J. Scott Hickman




                                     3
Case 4:19-cv-00046-CLC-CHS Document 59 Filed 11/15/19 Page 3 of 3 PageID #: 775
